Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145158                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  M & T BANK,                                                                                             David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145158
                                                                    COA: 305123
                                                                    Wayne CC: 10-014675-AV
  THOMAS M. RAMONDETTA and TAMMY
  R. RAMONDETTA,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 13, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
           t0325                                                               Clerk